PHOTRONICS, INC. AND SUBSIDIARIES Condensed Consolidated Statements of Operations (in thousands, except per share amounts) (Unaudited) Three Months Ended Six Months Ended May 1, May 2, May 1, May 2, Net sales $ Costs and expenses: Cost of sales ) Selling, general and administrative ) Research and development ) Consolidation, restructuring and related credits - - Operating income Debt extinguishment loss ) - ) - Other expense, net ) (Loss) income before income taxes ) Income tax provision ) Net (loss) income ) ) Net income attributable to noncontrolling interests ) Net (loss) income attributable to Photronics, Inc. $ ) $ $ ) $ Earnings (loss) per share: Basic $ ) $ $ ) $ Diluted $ ) $ $ ) $ Weighted average number of common shares outstanding: Basic Diluted
